                                           Case 5:18-cv-07597-BLF Document 222 Filed 02/03/21 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       JERI CONNOR,                                      Case No. 18-cv-07597-BLF
                                   8                    Plaintiff,
                                                                                             ORDER VACATING JUNE 10, 2021
                                   9              v.                                         HEARING AND DENYING MOTION
                                                                                             TO CERTIFY QUESTIONS FOR
                                  10       QUORA, INC.,                                      INTERLOCUTORY APPEAL
                                  11                    Defendant.                           [Re: ECF 214]
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant’s request to Certify for Interlocutory Review three questions
                                  14   decided by the Court in its December 21, 2020 order granting in part and denying in part

                                  15   Defendant’s motion for summary judgment (“Order”). See Mot. to Certify, ECF 214.1 Plaintiff

                                  16   opposes this request. See Opp’n, ECF 220. After reviewing the parties’ briefing, the Court finds

                                  17   this motion appropriate for decision without oral argument and VACATES the hearing scheduled

                                  18   for June 10, 2021. See Civ. Loc. R. 7-1(b). The Court DENIES Defendant’s motion.

                                  19           A district court may certify an order for interlocutory review “only in exceptional

                                  20   situations in which allowing an interlocutory appeal would avoid protracted and expensive

                                  21   litigation.” In re Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1982). A district court may
                                       certify for interlocutory review any non-dispositive order that meets three criteria: (1) there is a
                                  22
                                       controlling question of law upon which (2) there is a substantial ground for difference of opinion,
                                  23
                                       and (3) the immediate appeal of which will materially advance the ultimate termination of the
                                  24
                                       litigation. See 28 U.S.C. §1292(b). The purpose of this statute is to provide “immediate appeal of
                                  25
                                       interlocutory orders deemed pivotal and debatable.” Swint v. Chambers Cnty. Comm’n, 514 U.S.
                                  26

                                  27   1
                                        Defendant also sought leave to file a motion for reconsideration on one fact issue in the Court’s
                                  28   Order, and this request was denied on January 13, 2021 because Defendant misconstrued the
                                       Court’s Order. See Order Denying Leave, ECF 217.
                                            Case 5:18-cv-07597-BLF Document 222 Filed 02/03/21 Page 2 of 3




                                   1   35, 46 (1995). Motions under § 1292(b) are to be granted sparingly. See James v. Price Stern

                                   2   Sloan Inc., 283 F.3d 1064, 1068 n.6 (9th Cir. 2002). Decisions regarding whether or not to certify

                                   3   an order for appeal are within the sound discretion of the district court and are not reviewable.

                                   4   Prot. Info. Ctr. v. Pac. Lumber Co., No. C 01–2821, 2004 WL 838160, at *2 (N.D. Cal Apr. 19,

                                   5   2004) (citing Executive Software N. Am., Inc. v. United States, 24 F.3d 1545, 1550 (9th Cir.

                                   6   1994)).

                                   7             Defendant seeks to certify the Order for interlocutory review by the Ninth Circuit under 28
                                       U.S.C. § 1292(b) based on the following questions:
                                   8
                                                 1. Whether time and money spent mitigating against a theoretical risk of future identity
                                   9
                                                 theft is an appreciable, nonspeculative, present injury sufficient to assert a negligence
                                  10
                                                 claim under California law?
                                  11
                                                 2. (A) Whether a plaintiff may file suit for negligence where no injury has occurred as a
                                  12
Northern District of California
 United States District Court




                                                 matter of law at the time of filing, and a month after suit was filed, manufactured an
                                  13
                                                 “injury” by spending time and money on credit monitoring?2
                                  14
                                                  (B) Whether causation may be shown as a matter of law based on time and money spent
                                  15
                                                 for credit monitoring where the information disclosed did not amount to “personal
                                  16
                                                 information” within the meaning of Cal. Civ. Code § 1798.82, and where the incident did
                                  17
                                                 not trigger statutory notice requirements to either California consumers or regulators under
                                  18
                                                 § 1798.82?
                                  19
                                                 (C) Can the legal requirements for causation and damages under California negligence law
                                  20
                                                 be satisfied by the purchase of additional credit monitoring services when the plaintiff may
                                  21
                                                 obtain or already have in place credit monitoring services for free from alternative sources?
                                  22
                                                 3. Whether the special relationship exception creates a duty between parties in contractual
                                  23             privity to prevent economic losses in the form of mitigating against a risk of future identity
                                  24             theft in the absence of an incident involving personal information under Cal. Civ. Code §
                                  25             1798.82?
                                  26   Mot. 1. Here, the Court does not find that any of the three questions Defendant wants to certify—
                                  27

                                  28   2
                                           Plaintiff disputes this characterization of the facts of the case. See Opp’n 3 n.1.
                                                                                              2
                                          Case 5:18-cv-07597-BLF Document 222 Filed 02/03/21 Page 3 of 3




                                   1   one of which has three detailed subparts of its own—presents a pure question of law. Rather, they

                                   2   present mixed questions of fact and law that depend on the particular set of facts in this case.

                                   3           Regarding the first question, Defendant argued that Plaintiff could not produce sufficient

                                   4   evidence supporting cognizable harm in negligence, and the Court found summary judgment

                                   5   unwarranted after reviewing the evidence put forth by Plaintiff. Order 17. The Court made a

                                   6   similar finding for the third question: “summary judgment based on Defendant’s contention that

                                   7   the facts do not support the special relationship exception to the economic loss rule is not
                                       appropriate.” Mot. 28. The Ninth Circuit would have to conduct a similar factual analysis to
                                   8
                                       answer these questions on interlocutory review. The Court also finds that resolving the second
                                   9
                                       question, and evaluating whether Plaintiff “manufactured” an injury, depends on the underlying
                                  10
                                       facts of this case as well.
                                  11
                                               None of Defendant’s questions are fit for certification. Interlocutory review is appropriate
                                  12
Northern District of California




                                       in extraordinary cases, “not simply where issues are hard or questions are somewhat new.” Pac.
 United States District Court




                                  13
                                       Lumber, 2004 WL 838160, at *6 (citing Coopers & Lyband v. Livesay, 437 U.S. 463, 474 (1978)).
                                  14
                                       For this reason, the Court DENIES Defendant’s motion.
                                  15

                                  16
                                               IT IS SO ORDERED
                                  17

                                  18
                                       Dated: February 3, 2021
                                  19
                                                                                        ______________________________________
                                  20                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
